Citation Nr: 1525466	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-20 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for intervertebral disc syndrome at L5.

2.  Entitlement to an effective date earlier than December 2, 2010 for the grant of service connection for intervertebral disc syndrome at L5.

3.  Entitlement to service connection for cervical spine disability 

4.  Entitlement to service connection for pulmonary disorder claimed as sarcoidosis.

5.  Entitlement to service connection for an acquired psychiatric disability to include post traumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania.

The record shows that the Veteran withdrew his Board hearing request in July 2014 and no longer seeks a hearing on appeal.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Service treatment records (STRs) shows that the Veteran was diagnosed with neck strain following an auto accident with whiplash injury in February 1987.  STRs further show that the Veteran was diagnosed with an adjustment disorder and that he had symptoms including depression.  Cervical spine radiograph from December 1, 1987 documents that the vertebra are normal in height position and alignment with no abnormalities noted.

A private treatment note (Providence Health Care Walk-In Clinic) dated in September 1996 reflects that the Veteran awoke with pain in his left neck.  There was no overuse history and no history of lifting at work.  The Veteran denied previous symptoms.  A neurosurgical consultation (S. Wright Jr., M.D.) dated in November 1996 reflects that the Veteran reported a history of left neck pain beginning "4 months ago as a consequence of falling in the shower at home."

A December 1996 private hospital record reflects an admitting diagnosis for herniated C4-5 anterior cervical laminectomy.  By history, the Veteran had left neck, shoulder and arm pain for past 6 months.  The impression was left C5 radiculopathy, left C4-5 spur/disk herniation, and left C6-7spondylotic stenosis.  An October 2000 cervical MRI (J. Vandermeer, M.D.) reflects increased neck and right shoulder pain since "MVA 4 days ago."  The impression was "no evidence of acute cervical spine trauma, status post C4-5 fusion; fusion appears intact."

Private treatment notes (Dr. Vandermeer) dated from 1996 to 2002 reflect complaints of neck pain and depression with findings for cervical radiculopathy with arthralgias and myalgias.  An October 2000 note reflects that the Veteran was seen for follow-up of motor vehicle accident and it was noted that emergency room evaluation was negative.  The Veteran had neck complaints and noted use of cervical collar at night.  A January 2002 note reflects that the Veteran presented with complaint of neck pain.  An October 2002 note reflects that the Veteran fell off a ladder while painting, but there was no evidence of head or neck trauma.

Post service medical records additionally shows as follows:  Thoracic spine x-ray dated December 2010 show interpedicular screws at T11-T12; a November 2010 cervical spine x-ray shows anterior cervical fusion from C5 through C7 with cortical plate transfixed with screws as well as bony fusion of C4-05; thoracic MRI dated in October 2010 shows intact spinal cord thoracic spondylitis and disc protrusion at T11-T12 with broad base bulging of annulus fibrosis with slight eccentricity to the left; operative note dated November 2010 shows C5-C6 and C6-C7 spinal stenosis and cervical mild radiculopathy; and operative note dated in December 20010 shows T11-T12 disc herniation with thoracic stenosis and progresses thoracic myelopathy.

In December 2010, VA received an application for VA compensation from the Veteran.  He reported at this time that he had a neck injury in 1995 while in Everett, Washington, that he had sarcoidosis from "? - 2009" treated in Julian, Pennsylvania, and that he had a psychiatric disorder since 1986.  See VA Form 21-526 (December 2010).  He argued that he had neck problems due to "continuous mounting and dismounting [of] armored vehicles" which caused continuous damage to the bones of the neck, requiring surgery in 1995 and 2010.  He argued that his current psychiatric problems were related to "distress caused by constant yelling and drilling while in military service."  He argued that he had sarcoidosis due to "pollutants and inhaled chemicals."  He reported that he was "around constant diesel exhaust gas fumes and gunpowder smoke and tear gas canisters during maneuvers while in service."  Id.

A private treatment note (K. Zora, D.O.) dated in September 2010 reflects that the Veteran had C-spine surgery in 1995 and noted a recent diagnosis for "sarcoid."  An October 2010 note (Dr. J. Torretti, M.D.) reflects an assessment of cervical stenosis with cervical myelopathy.  An April 2011 Geisinger Health System record shows "neck pain after fall, prior cervical fusion surgery."

Report of VA examination dated in October 2011 reflects a diagnosis for cervical sprain with cervical myelopathy and includes the following medical opinion:

Neck condition:  There does not appear if any severe injury with neurological compromise due to the cervical spine condition noted in the military service.  He was discharged from the military in 1988.  It is less likely as not (less than 50/50 probability) that his current cervical complaints are due to the service-connected injury.

In November 2011, the Veteran reiterated his theories of entitlement to VA compensation.  He reported that he had neck pain since service, but did not seek treatment as he had no insurance.  See VAF 21-4138 (November 2011).

A March 2012 report of VA mental disorders examination (other than PTSD) reflects diagnoses for anxiety disorder and personality disorder.  The examiner noted that a mood disorder and narcissistic personality disorder had been diagnosed in 2010 by a social worker.  The examiner opined that the "current disability is viewed as not at least as likely as not related to psychiatric treatment he received in service."

Having carefully reviewed the claims file, the Board finds that additional evidentiary development is necessary, to include obtaining outstanding medical records and providing the Veteran VA examinations.

VA Examinations

The October 2010 and March 2012 VA medical opinions on the neck and psychiatric disorder, respectively, are not supported by a complete rationale for the conclusions reached and do not reflect consideration of the Veteran's theories of entitlement.  As such, remand is necessary for new examinations and medical opinions.  38 C.F.R. § 3.159(c).

Additionally, a VA examination and medical opinion has not been obtained on the Veteran's pulmonary disorder claim.  The Veteran reported that his pulmonologist suggested that his lung disorder was linked to inhalation of chemicals in service and the Board observes that the Veteran is competent to report his in-services experiences, such as exposure to chemicals and fumes.  Because there is an indication that this pulmonary disorder may be related to service, remand is necessary.  38 C.F.R. § 3.159(c).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).

Lastly, in regards to the TDIU claim, the Board believes that a VA medical opinion on employability should be obtained to include a discussion of the effect of his disability to include medications on his ability to obtain and retain substantially gainful employment.  Also, if the Veteran does not meet the numerical evaluation necessary for consideration of TDIU on a schedular basis, the AOJ should consider entitlement to TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16(a), (b).

Outstanding Medical Records

The record is unclear as to whether all outstanding treatment records have been obtained.  VA received a medical statement dated in January 2014 from a physician treating the Veteran for his back and neck.  The "Signature" is illegible and the Board cannot discern the identity of this physician to ensure that VA has his/her treatment records, which may support the Veteran's claims.  See VAF 21-4138 (March 2014 VARO date stamp).  As such, the AOJ should attempt to identify the physician who gave this statement and ensure that the physician's treatment records are associated with the Veteran's claims file.

The record suggests that the treatment records from Geisinger Health System and Dr. Sharon O'Brien associated with VA's electronic file are incomplete.  Specifically, correspondence dated May 2, 2014 from Geisinger Health System reflects that "We are returning your request for medical information on the above named patient.  We cannot honor this request for the following reason:  No Authorization Included."  A request for treatment records from Dr. O'Brien was returned in April 2014 because of "invalid authorization."  While an authorization for release dated November 2011 reflects that all of Dr. O'Brien's treatment records were attached and these included a "New Patient" entry for the Veteran dated in November 2008 and records dated through November 2009, the record includes no subsequently dated records from Dr. O'Brien.

Also, although the record contains copies of Dr. Wright's records that are associated with the Veteran's SSA disability award, it is not clear in the VA electronic file that VA has all medical records for the Veteran of Dr. Wright.  Therefore, the AOJ must made additional inquiries to obtain outstanding treatment/medical records in accordance with VA's duty assist.

The record includes incomplete records from Drs. Van Kirk and Gaslightwala.  The record shows that the Veteran was diagnosed and followed for pulmonary disorder by Drs. Van Kirk and Gaslightwala, but all treatment records have not been obtained.  Therefore, VA must attempt to obtain the complete records of these physicians to include all records associated with the initial evaluation and diagnosis for the Veteran's lung disorder(s).

It is further unclear whether VA has obtained all VA treatment records as the first documented record of treatment is August 2010 but that notes suggests that treatment existed with VA prior to this date.  Thus, the AOJ should request all VA treatment records dated prior to August 2010.

With regard to the psychiatric claim, the Board observes that there are documented complaints of depression post service since roughly 1997, treated by George Ankuta in Everett, Washington.  A private letter (R. Polakoff, M.D.) to SSA Disability Determinations dated in January 1998 reflects a diagnosis for major depression with psychotic features with anti-depressive medication since 1992.  Other diagnoses of record include psychosis not otherwise specified (NOS) versus bipolar disorder, mixed, and rule out dysthymia in February 1998; and anxiety disorder NOS along with personality disorder NOS on VA examination in March 2012.  SSA records include treatment notes of LifeNet Health (Dr. Polakoff).  However, the record does not include the private treatment notes of G. Ankuta.  Thus, the AOJ must request these records.


Deferred Matters

The matters of entitlement to an evaluation in excess of 20 percent for intervertebral disc syndrome at L5, and entitlement to an effective date earlier than December 2, 2010 for the grant of service connection for intervertebral disc syndrome at L5 must be deferred pending the required development on the appeal.  See Hoyer v. Derwinski, 1 Vet. App. 208 (1991) (piecemeal adjudication of veterans' claims is to be avoided).

Accordingly, the case is REMANDED for the following action:

1.  All updated VA treatment records should be obtained and associated with the claims file and the AOJ should request all VA treatment records dated prior to August 2010.

2.  The AOJ should obtain from the Veteran the names of all treatment providers, if any, for psychiatric problems prior to March 1997.  The AOJ should obtain the treatment records from any provider identified not currently of record to include the records of G. Ankuta.

3.  The AOJ should obtain all private treatment records from Dr. S. O'Brien (Grays Woods Port Matilda Practice), and Geisinger Health System, to ensure that the VA record is complete, after obtaining the necessary release from the Veteran.

4.  The AOJ should obtain all private treatment records from Drs. Van Kirk (Pulmonary Grays Woods Practice) and Gaslightwala (Geisinger Health Systems) who have treated the Veteran for lung disorder, to ensure that the VA record is complete, after obtaining the necessary release from the Veteran.
5.  The AOJ should ensure that all attempts to obtain the outstanding treatment records are documented in the claims files, and notify the Veteran of any records not obtained and given the opportunity to provide those records.

6.  The Veteran should be scheduled for a VA psychiatric examination to ascertain whether any acquired psychiatric disorder shown during this appeal (i.e. since December 2010) is as likely as not (50 percent or greater probability) etiologically related to service, to include the Veteran's report of emotional distress at the "constant yelling and drilling while in military service" and/or the documented mental findings in the STRs that included symptoms of depression.  A detailed medical history should be obtained and all pertinent evidence in the VA electronic claims file reviewed.  A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

7.  The Veteran should be scheduled for a VA examination by a physician to ascertain whether any cervical spine disorder shown during this appeal is as likely as not (50 percent or greater probability) etiologically related to service, to include (a) the whiplash injury and findings for neck strain noted in the STRs and (b) the Veteran's report of wear-and-tear from the impact on bones caused from repetitive mounting and dismounting his armored vehicle a distance of 6 feet.  A detailed medical history should be obtained and all pertinent evidence in the VA electronic claims file reviewed.  A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

8.  The Veteran should be scheduled for a VA examination by a physician to ascertain whether any pulmonary disorder shown during this appeal, to include sarcoidosis, is as likely as not (50 percent or greater probability) etiologically related to service, to include the Veteran's report of inhalation of chemical fumes.  Specifically, he reported exposure to "pollutants and inhaled chemicals" and that he was "around constant diesel exhaust gas fumes and gunpowder smoke and tear gas canisters during maneuvers while in service."  A detailed medical history should be obtained and all pertinent evidence in the VA electronic claims file reviewed.  A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

9.  The Veteran should be scheduled for a VA examination to evaluate his service-connected disabilities.  The examiner should describe the effect of his disabilities and any medications taken therefor on his ability to obtain and/or retain substantially gainful employment.  The examiner should opine on whether as likely as not (50 percent probability or greater) that the Veteran's service-connected disability(ies) preclude him from obtaining and retaining substantially gainful employment.  A complete rational is for any opinion reached is required.  If the examiner is unable to provide the request opinions, he or she should explain why such opinion could not be rendered.

10.  The AOJ should conduct any other development deemed necessary.

11.  Then, de novo, the AOJ should readjudicate the claims.  If the Veteran still does not meet the TDIU schedular requirements under 38 C.F.R. § 4.16(a) following readjudication of the claims, then the RO should refer the matter to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).  In this regard, the AOJ should prepare a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue of unemployability.  38 C.F.R. § 4.16(b) (2014).

If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the appeal is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




